PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/177,612
Filing Date: 1 Nov 2018
Appellant(s): MILWAUKEE ELECTRIC TOOL CORPORATION



__________________
Edward J. Evans
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/09/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 9-12, 16-18, and 21 stand rejected under 35 U.S.C. § 103 as being unpatentable over Lim (US 2013/0269961 A1) in view of Kokinelis (US 2014/0015383 A1).
Claims 2-7 and 19-20 stand rejected under 35 U.S.C. § 103 as being unpatentable over Lim in view of Kokinelis, and in further view of Philipp (US 5,136,220). 





WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. Claims 2-7 and 19-20 were rejected under 35 U.S.C. § 103 as being unpatentable over Lim alone. However, this rejection over Lim alone was withdrawn in light of the Arguments presented in the Appeal Brief filed 02/09/2022. Note: claims 2-7 and 19-20 were also rejected over Lim in view of Kokinelis as set forth above, and only the rejection over Lim alone is withdrawn from official consideration.
(2) Response to Arguments
Response to Arguments under Section A (Interpretation of “non-contact speed selector switch” under 35 U.S.C. § 112(f).
Appellant’s Argument A:
The claim element “non-contact speed selector switch” as recited in claims 1 and 16 is improperly interpreted under 35 U.S.C. § 112(f).
Examiner’s Response:
As per MPEP 2181, a claim limitation will be interpreted under 35 U.S.C. 112(f) if it meets the 3-prong analysis, which will be laid out below.
The claim limitation uses a generic placeholder (also called a nonce term or a non-structural term). The claim limitation in question recites a “non-contact speed selector switch” wherein the switch is taken to be the nonce term. Based on the claims, it is unclear what structure is implied in a switch, since the term “switch” has a wide range of definitions and applications in the state of the art from electrical applications to mechanical applications. Therefore, it is the position of the Examiner that the currently-claimed “switch” does not bring requisite structure for prong A.
The generic placeholder is modified by functional language, see claims 1 & 16, lines 9-10, “…the non-contact speed selector switch configured to adjust a rotational speed of the motor…”
The generic placeholder is not modified by sufficient structure, material, or acts of performing the claimed function. As per claims 1 & 16, there is not a recitation of structure for performing the claimed function.
Based on the analysis provided above, it is the position of the Examiner that the term “non-contact speed selector switch” satisfies the 3-prong analysis and is therefore interpreted under 35 U.S.C. 112(f).
However, assuming arguendo that the term “non-contact speed selector switch” does not satisfy the 3-prong analysis as outlined above, it is the position of the Examiner that the teachings of Lim in view of Kokinelis read on the “non-contact speed selector switch” as would be interpreted in claims 1 & 16.

Appellants Argument B) Independent Claim 1:
On Pgs. 6 - 7, it is argued that Lim alone or in combination with Kokinelis does not teach or suggest a circuit board positioned axially between the electric motor and the bit retainer relative to the longitudinal axis, and the circuit board includes a portion of the non-contact speed selector switch.
Examiner’s Response:
As presented in the Office Action dated 08/30/2021, Lim teaches a power tool comprising, among other elements, an electric motor (Fig 5, #14) within a motor housing (#56), a bit retainer (Fig 1, #26), and a non-contact speed selector switch (Fig 5, #29) to adjust the rotational speed of the motor as described in ¶ [0035] (emphasis added),
“The electronic clutch includes a speed selector circuit 54 that senses the position of the speed selector switch 28 to determine which speed setting has been selected by the user… Thus, by sensing the voltage drop across the membrane potentiometer 86, the speed selector circuit 52 can sense the position or speed setting of the speed selector switch 29, and provides a signal corresponding to the speed setting to the controller 42. In other embodiments, the speed selector switch may be coupled to another type of potentiometer or variable resistor, to another type of sensor such as one or more Hall effect sensors, or to another type of switch, such as a multi-pole switch, to sense position of the speed selector switch.”
Paragraph [0035] of Lim provided above is relied upon to teach two separate elements. First is that the speed selector switch (analogous to the “non-contact speed selector switch” interpreted under 35 U.S.C. § 112(f) as described above) controls the speed of the electric motor based on the position of the switch. Second is that the speed selector switch, in the embodiment of Lim described in ¶ [0035] and relied upon for the purposes of rejection outlined in the Office Action dated 08/30/2021, comprises a “switch” element coupled to a Hall effect sensor to sense the position of the speed selector switch (to then control the speed of the motor).
Lim further teaches the positional relationship between the components described above, as shown in Fig 5, annotated below. Please note, Fig 5 illustrates the non-contact speed selector switch in the embodiment of a “linear membrane potentiometer” (#86) as described in ¶ [0035] of Lim. However, the embodiment relied upon for the purposes of rejection involves the use of a Hall effect sensor in lieu of the “linear membrane potentiometer” as described above. As illustrated in Fig 5 of Lim (shown below), the non-contact speed selector switch is positioned axially between the motor (#14) and the bit retainer (not illustrated in Fig 5; located off the right-side of the figure where the “Tool Chuck/Bit Retainer” text is located), relative to the longitudinal axis.

    PNG
    media_image2.png
    505
    730
    media_image2.png
    Greyscale

Fig 1. Annotated Fig 5 from Lim illustrating the tool structural elements. 
The modifying reference Kokinelis, was relied upon to only teach the structural elements of a circuit board (Fig 6, #90b) containing a portion of the non-contact speed selector switch (Hall effect sensor; Fig 6, #92), and not for any function of the switch as taught by Kokinelis.
Therefore, the modification of Lim was to only include a circuit board as taught by Kokinelis to contain a portion of the Hall sensor (as taught by Lim in ¶ [0035]) to vary the speed of the motor (as taught by Lim in ¶ [0035]). There is no proposed modification to Lim within the Office Action dated 08/30/2021 to alter either the position of the elements or the function of the switch as taught by Lim. Further, there does not appear to be  an argument against the modification of Lim in view of Kokinelis as described above.
Therefore, it is the position of the Examiner that Lim as modified by Kokinelis teaches the limitations of claim 1 in question, specifically a power tool comprising a circuit board positioned axially between the electric motor and the bit retainer relative to the longitudinal axis, and that the circuit board includes a portion of the non-contact speed selector switch.

Appellants Argument B) Independent Claim 1 cont.:
On Pg. 7, it is argued that Lim alone does not teach a circuit board positioned between the motor and a bit retainer.
Examiner’s Response:
It is noted that this argument is in response to a withdrawn rejection under 35 U.S.C. § 103 over Lim alone. Therefore, it is the position of the Examiner that this argument is invalid since the argument has already been accepted, and the rejection in question has been withdrawn. 

Appellants Argument B) Independent Claim 16:
On Pgs. 7-8, it is argued that Lim alone or in combination with Kokinelis does not teach or suggest a circuit board positioned axially between the electric motor and the bit retainer relative to the longitudinal axis, and the circuit board includes a portion of the non-contact speed selector switch.
Examiner’s Response:
The Examiner’s response presented for Appellant’s argument for section B) Independent Claim 1 above are the same as those presented for B above, and equally apply.

Appellants Argument B) Independent Claim 16 cont.:
On Pg. 8, it is argued that Lim alone does not teach a circuit board positioned between the motor and a bit retainer.
Examiner’s Response:
It is noted that this argument is in response to a withdrawn rejection under 35 U.S.C. § 103 over Lim alone. Therefore, it is the position of the Examiner that this argument is moot since the argument has already been accepted, and the rejection in question has been withdrawn.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.